Citation Nr: 1200646	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-38 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran had active military service from May 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  By way of the July 2008 rating decision the RO denied entitlement to TDIU. A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted; specifically, a new VA examination.  

Pursuant to 38 C.F.R. § 4.16(a) if the scheduler rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. §§ 3.340, 4.16(a) (2010).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The Veteran is service-connected for and currently assigned ratings as follows: a 70 percent rating for major depression with anxiety and a noncompensable rating.  The combined rating, under the combined rating table, is 70 percent, effective since March 23, 2000.  38 U.S.C.A. § 4.25 (2011).  Therefore, the Veteran meets the minimum percentage requirement of 38 C.F.R. § 4.16(a), for consideration of a TDIU rating on a scheduler basis.

The Veteran's claims file shows that he retired as a property taxes analyst in 2000.  In March 2000 the Veteran's psychiatrist stated that the Veteran had chronic and advanced PTSD and that it was his understanding that the Veteran could not concentrate to perform his work.  The Social Security Administration (SSA) found the Veteran disabled in March 2001 as a result of the primary diagnosis of an anxiety related disorder and the secondary diagnosis of osteoarthritis; on the Veteran's SSA application he stated that he used technical knowledge, skills, machines, wrote reports, and supervised other employees.  He also stated that he was limited in his ability to work by his PTSD, major depression, concentration, poor retention, muscle pain, knee trauma, costochondritis, and others.  It was also documented in the Veteran's claims file that he has a college education. 

It was noted in a July 2001 VA treatment note that the Veteran had severe social and occupational impairment.   At the Veteran's August 2009 VA skin disease examination the Veteran was found to have no skin abnormalities on both hands.  In August 2009 the Veteran was afforded a new VA mental disorder examination.  It was noted at that examination that the Veteran's significant non-service-connected disabilities were: lumbago, gastroesophageal reflux disorder, chronic ethmoidal sinusitis, hypertension, displacement of lumbar intervertebral disc, ocular hypertension, nephrolithiasis, hypercholesterolemia, degeneration of cervical intervetebral disc, surgical arthroscopy of the knee with meniscus repair, calcifying tendinitis of the shoulder, peripheral vertigo, disorders of bursae and tendons in the shoulder region, rotator cuff (capsule) sprain or strain, sleep apnea, colonic polyps, osteoarthritis involving the knee, calcaneal spur, senile cataract, degenerative spondlyotic changes of the lumbosacral spine, hypothyroidism, injury to the muscles of the pelvic girdle, moderate degenerative cervical spondylosis, lumbar spondylosis, lumbar radiculopathy, and macular puckering of the retina.  The VA examiner stated that that the Veteran's symptoms were severe, daily, and since a long time ago; the Veteran claimed isolation, poor sleep, sadness, nightmares, irritability, poor impulse control, and hostility.  At one point in the report the VA examiner stated that the Veteran retired because of his psychiatric problems, specifically a nervous crisis.  However, at the end of the report he also stated that the Veteran did not have total occupation and social impairment due to his mental disorder nor did he have signs or symptoms that resulted in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school; instead, the VA examiner stated that the Veteran had reduced reliability and productivity due to his mental disorder symptoms.  

The Board finds that while the Veteran was afforded new VA examinations in August 2009, the examinations focused on the Diagnostic Criteria and not the criteria for the entitlement of a TDIU rating under the provisions of 38 C.F.R. § 4.16(a).  Thus the Board finds that the Veteran should be afforded a VA examination to determine if the Veteran's service-connected psoriasis and major depression with anxiety render him incapable of performing the mental and physical acts required for employment, given his educational and occupational background.

The Board notes that the March 2001 SSA determination granting the Veteran SSA benefits is of record; however, the actual SSA decision is not of record.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that the Veteran is entitled to Social Security Administration disability benefits, the records concerning that decision are often needed by VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, on remand, such records must be obtained and associated with the Veteran's claims file.

Prior to any VA examination the RO should obtain any pertinent outstanding treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain any pertinent outstanding treatment records. 

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The RO shall obtain a copy of the decision to grant Social Security Administration disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  The Veteran should be scheduled for a VA examination to ascertain if he is entitled to a TDIU rating under 38 C.F.R. § 4.16(a).  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The VA examiner must carefully review the Veteran's claims file and discuss all rationale for his/her opinions.  The examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected psoriasis and major depression with anxiety render him incapable of performing the mental and physical acts required for employment, given his educational and occupational background. 

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unlesss he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  Her cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

